DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.
Claims 4, 10, 17 and 23 are cancelled; claims 1-3, 5-9, 11-16, 18-22 and 24 are pending.

Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-16, 18-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayan et al (U.S. 8,700,140). Narayan discloses (Figure 1) a physiological sensor circuit configured to receive physiological information including a physiological signal sensed from a subject; a first arrhythmia detector circuit configured to detect arrhythmic events each indicating at least a presence or an absence of cardiac arrhythmia using the received physiological information; a confidence indicator generator circuit (col. 6, line 8-col. 7, line 6) configured to generate respective confidence scores for the detected arrhythmic events by the first arrhythmia detector circuit, the confidence scores including at least a high confidence score and a low confidence score, the low confidence score lower than the high confidence score (Figures 17A-17B); and identify (col. 39, lines 24-30), from the detected arrhythmic events by the first arrhythmia detector circuit, a first set of arrhythmic events with respective confidence scores below a confidence threshold, and a second set of arrhythmia events with respective confidence scores above the confidence threshold; a second arrhythmia detector circuit (Figures 22A-C) configured to confirm or reject only the first set of the arrhythmic events but not the second set of the arrhythmic events detected by the first arrhythmia detector circuit; wherein the confidence indicator generator circuit is configured to generate respective confirmatory confidence scores of the confirmed respective detected arrhythmic events of the second arrhythmia detector circuit; a prioritizer circuit configured to determine respective priorities of the detected arrhythmic events based on the respective confidence scores and the respective confirmatory confidence scores; and an output circuit configured to prioritize display of at least a portion of the received physiological signal corresponding to at least one of the detected arrhythmic events according to the determined priorities (col. 40, lines 1-62).
Regarding claim 2, Narayan discloses (col. 10, lines 52-67) the first arrhythmia detector circuit is configured to detect the arrhythmic events including an atrial or ventricular arrhythmia.
Regarding claim 3, Narayan discloses (col. 18, lines 22-39) a controller circuit configured to store the respective detected arrhythmic events of the first arrhythmia detector circuit having the high confidence score in a memory circuit; and produce an alert signal (col. 38, line 64-col. 39, line 23).
Regarding claim 5, Narayan discloses (col. 32, lines 4-34) the physiological sensor circuit is configured to receive the physiological information including a cardiac signal; and the first arrhythmia detector circuit includes a filter circuit to generate a signal metric from the cardiac signal, the first arrhythmia detector circuit configured to detect the arrhythmic events in response to the signal metric satisfying a specified condition.
Regarding claim 6, Narayan discloses (col. 32, lines 4-34) the signal metric includes morphology measurements of a plurality of heart beats from the cardiac signal, and wherein the first arrhythmia detector circuit is to detect an arrhythmic event using the morphology measurements of the plurality of heart beats. 
Regarding claim 7, Narayan discloses (col. 32, lines 35-55) the confidence indicator generator circuit is to determine a confidence score of a detected arrhythmic event to be proportional to a deviation of the signal metric from a reference value.
Regarding claim 8, Narayan discloses (col. 32, lines 4-34) the confidence indicator generator circuit is to determine the confidence score using a combination of deviations of two or more signal metrics from respective reference values.
Regarding claim 9, Narayan discloses (col. 32, lines 4-34) the confidence indicator generator circuit is to determine a confidence score of a detected arrhythmic event based on at least one of a signal quality of the signal metric or a medical history of the subject, wherein the signal quality includes one of a signal-to-noise ratio, a detection of motion artifact, or a detection of ectopic beats; and wherein the medical history includes one of a history of syncope, an arrhythmia history, an ablation procedure, or a duration of a prior arrhythmic event.
Regarding claim 11, Narayan discloses (col. 40, lines 1-54) the output circuit is configured to present to a user the at least a portion of the received physiologic information corresponding to first one or more of the detected arrhythmic events having respective first confidence scores, and to withhold presenting to the user the at least a portion of the received physiologic information corresponding to second one or more of the detected arrhythmic events having respective second confidence scores higher than the first confidence scores, and wherein the at least a portion of the received physiologic information corresponding to at least one of the prioritized arrhythmic events comprises at least a portion of a physiologic signal corresponding to the prioritized arrhythmic event.
Regarding claim 12, Narayan discloses (col. 14, lines 5-17) a first implantable device including the first arrhythmia detector circuit and a different second device including the second arrhythmia detector circuit, wherein the second arrhythmia detector circuit is configured to confirm or reject the respective detected arrhythmic events having the low confidence score using a more computationally intensive algorithm having a higher sensitivity or specificity than the first arrhythmia detector circuit.
Regarding claim 13, Narayan discloses (Figure 1) receiving, via a physiological sensor circuit, physiological information including a physiological signal sensed from a subject; detecting, via a first arrhythmia detector circuit, arrhythmic events each indicating at least a presence or an absence of cardiac arrhythmia using the received physiological information; generating, via a confidence indicator generator circuit (col. 6, line 8-col. 7, line 6), respective confidence scores for the detected arrhythmic events by the first arrhythmia detector, the confidence scores including at least a high confidence score and a low confidence score, the low confidence score lower than the high confidence score (Figures 17A-17B); identifying (col. 39, lines 24-30), from the detected arrhythmic events by the first arrhythmia detector circuit, a first set of arrhythmic events with respective confidence scores below a confidence threshold, and a second set of arrhythmia events with respective confidence scores above the confidence threshold; confirming or rejecting, via a second arrhythmia detector (Figures 22A-C) circuit different from the first arrhythmia detector circuit, only the first set of the arrhythmic events but not the second set of the arrhythmic events detected by the first arrhythmia detector circuit; generating respective confirmatory confidence scores of the confirmed respective detected arrhythmic events of the second arrhythmia detector circuit; determining, via a prioritizer circuit, respective priorities of the detected arrhythmic events based on the respective confidence scores and the respective confirmatory confidence scores; and prioritizing display of, via an output circuit, at least a portion of the received physiological signal corresponding to at least one of the prioritized arrhythmic events according to the determined priorities (col. 40, lines 1-62).
Regarding claim 14, Narayan discloses (col. 10, lines 52-67) generating one or more signal metrics from a cardiac signal, wherein detecting the arrhythmic events includes detecting an atrial or ventricular arrhythmia using the one or more signal metrics.
Regarding claim 15, Narayan discloses (col. 32, lines 4-34) the one or more signal metrics include morphology measurements of a plurality of heart beats from the cardiac signal, and wherein detecting the arrhythmic events is based on the morphology measurements of the plurality of heart beats.
Regarding claim 16, Narayan discloses (col. 18, lines 22-39) storing the respective detected arrhythmic events of the first arrhythmia detector circuit having the high confidence score in a memory circuit; and producing an alert signal.
Regarding claim 18, Narayan discloses (col. 32, lines 35-55) a confidence score of a detected arrhythmic event is proportional to deviations of the one or more signal metrics from respective reference values.
Regarding claim 19, Narayan discloses (col. 32, lines 4-34) a confidence score of a detected arrhythmic event is generated based on one of a signal quality of the signal metric or a medical history of the subject, wherein the signal quality includes one of a signal-to-noise ratio, a detection of motion artifact, or a detection of ectopic beats; and wherein the medical history includes one of a history of syncope, an arrhythmia history, an ablation procedure, or a duration of a prior arrhythmic event.
Regarding claim 20, Narayan discloses (col. 40, lines 1-54) via the output circuit, presenting to a user first one or more of the detected arrhythmic events having respective first confidence scores, and withholding presenting to the user second one or more of the detected arrhythmic events having respective second confidence scores higher than the first confidence scores; and receiving from the user, via a user interface, adjudication of the first one or more of the detected arrhythmic events.
Regarding claim 21, Narayan discloses (col. 40, lines 1-54) the first arrhythmia detector circuit is configured to detect an arrhythmic event using first physiological information received from the subject; and the second arrhythmia detector circuit is configured to confirm or reject the respective detected arrhythmic events having the low confidence score using second physiological information received from the subject, the second physiological information being different from the first physiological information.
Regarding claim 22, Narayan discloses (col. 40, lines 1-54) detecting the arrhythmic events includes using first physiological information received from the subject; and confirming or rejecting, the respective detected arrhythmic events having the low confidence score includes using second physiological information received from the subject, the second physiological information being different from the first physiological information.
Regarding claim 24, Narayan discloses (col. 18, lines 22-39) the confirmatory confidence scores include at least a high confirmatory confidence score and a low confirmatory confidence score, the low confirmatory confidence score lower than the high confirmatory confidence score, the system further comprising a controller circuit configured to: store the respective detected arrhythmic events of the second arrhythmia detector circuit having the high confirmatory confidence scores in a memory circuit and produce an alert signal (col. 38, line 64-col. 39, line 23); and present the respective detected arrhythmic events of the second arrhythmia detector circuit having the low confirmatory confidence scores to a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792